Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 21 May 2019.  Claims 1-20 are pending and have been considered as follows.  
Claim Objections
Claim 15 is objected to because of the following informalities:  the limitation “traffic information along on the route tree” is recited at line 11 and appears to be a typographical error.  Specifically, it appears that “along on” is a typographical error and should be either “along” or “on” but not both.  The examiner notes that previously in the claim “along a route tree” is recited, and as such “along” would be consistent with the previous language used in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 
With respect to claim 1, at line 8, the limitation “receiving one or more tiles that contain traffic information along the route tree” is recited.  It is unclear to the examiner if the one or more tiles that contain traffic information along the route tree is the same one or more tiles that contain traffic information along the route tree recited previously at lines 5-6 or different one or more tiles.  
With respect to claim 2, at line 7, the limitation “receiving one or more additional tiles that contain traffic information …” is recited.  It is unclear if the one or more additional tiles are the same one or more additional tiles recited at lines 5-4 or different one or more additional tiles. 
With respect to claim 3, at line 3, the limitation “updating the route based on one of the one or more additional route” is recited.  It is unclear to the examiner how a route (which has already been updated) can be updated based on additional displayed routes.  The examiner is unclear if this is a replacement of the original route, or is the traffic information updated based on the additional routes? 
Claims 4-7 are rejected as being dependent upon a rejected claim. 
With respect to claim 8, at line 10, the limitation “receive one or more tiles that contain traffic information along the route tree” is recited.  It is unclear to the examiner if the one or more tiles that contain traffic information along the route tree is the same one or more tiles that contain traffic information along the route tree recited previously at lines 7 or different one or more tiles.  
With respect to claim 9, at line 8, the limitation “receive one or more additional tiles that contain traffic information …” is recited.  It is unclear if the one or 
With respect to claim 10, at line 4, the limitation “update the route based on one of the one or more additional route” is recited.  It is unclear to the examiner how a route (which has already been updated) can be updated based on additional displayed routes.  The examiner is unclear if this is a replacement of the original route, or is the traffic information updated based on the additional routes? 
In the preamble of claims 9-13, the limitation “wherein the at least one memory and computer program code are configured to…” is recited.  It is unclear to the examiner if the recited “computer program code” is the same computer program code instructions recited in claim 8 or different computer program code.  
Claims 9-13 recite the limitation “wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to…” is recited.  It is unclear to the examiner if the limitations of each of these claims are intended to replace/override the limitations of claim 8 or if the limitations of claims 9-13 are further to the limitations of claim 8. 
Claim 14 is rejected as being on dependent upon a rejected claim. 
With respect to claim 15, at line 11, the limitation “receive one or more tiles that contain traffic information along on the route tree” is recited.  It is unclear to the examiner if the one or more tiles that contain traffic information along the route tree is the same one or more tiles that contain traffic information 
With respect to claim 16, at line 8, the limitation “receiving one or more additional tiles that contain traffic information …” is recited.  It is unclear if the one or more additional tiles are the same one or more additional tiles recited at lines 6-7 or different one or more additional tiles. 
With respect to claim 17, at line 4, the limitation “update the route based on one of the one or more additional route” is recited.  It is unclear to the examiner how a route (which has already been updated) can be updated based on additional displayed routes.  The examiner is unclear if this is a replacement of the original route, or is the traffic information updated based on the additional routes? 
In claims 16-20, the limitation “The apparatus according to claim 15…” is recited (in the preamble).  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 15 is drawn to a computer program product and does not recite “an apparatus”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 8 and 15, the claims recite the limitations of determining a route CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the routes or updates to the route therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 8 and 15) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the determining steps, causing a transmission steps, receiving steps and the updating steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-7, 9-14 and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 3, the addition limitations of receiving an input indicating one or more additional routes to be displayed; and updating the route based on one of the one or Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schunder et al. (US 2013/0332069).
(see at least Abstract and ¶[0015]), the method comprising: determining a route for a vehicle based on a location of the vehicle and a destination of the vehicle (see at least ¶[0138]-[0139] and [0177]); causing transmission of a request for one or more tiles containing traffic information along a route tree, wherein the route tree includes a collection of links considered during determination of the route (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]); receiving one or more tiles that contain traffic information along the route tree (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]); and updating the route for the vehicle based on at least one of the one or more tiles (see at least ¶[0177]-[0180]).  
With respect to claim 2, Schunder et al. teaches determining whether the traffic information provided by the one or more tiles covers the entire route tree (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]); in an instance in which the traffic information provided by the one or more tiles fails to cover the entire route tree, causing a request for one or more additional tiles containing traffic information to be transmitted (see at least ¶[0165]-[0180]); receiving one or more additional tiles that contain traffic information along the route tree (see at least ¶[0165]-[0180]); and updating the route based on the one or more additional tiles (see at least ¶[0177]-[0180]).  
With respect to claim 3, Schunder et al. teaches receiving an input indicating one or more additional routes to be displayed; and updating the route based on one of the one or more additional routes (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180] – Schunder et al. discusses that several route options could be determined and receiving updated information for the tiles that the different routes will pass and updating the route to include the best route to the destination based on this information).  
With respect to claim 4, Schunder et al. teaches comprising causing a display of the route (see at least ¶[0036] and [0180]).  
With respect to claim 5, Schunder et al. teaches LEGAL02/38461536v4determining the one or more tiles fails to include traffic information for one or more links of the route tree (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]); and requesting one or more additional tiles containing the traffic information for the one or more links of the route tree that fails to include traffic information (see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]).  
With respect to claim 6, Schunder et al. teaches receiving one or more additional tiles containing the traffic information of the one or more links of the route tree that fails to include traffic information(see at least ¶[0051]-[0057], [0066]-[0070], [0136]-[0142], [0157]-[0169], [0177]-[0180]); and updating the route based on at least one of the one or more additional tiles (see at least ¶[0177]-[0180]).  
With respect to claim 7, Schunder et al. teaches wherein the one or more tiles includes at least one of a tile identification number, a date of capture, a time of capture, a road specifications, or traffic information associated with each tile (see at least ¶[0054]-[00135]).
With respect to claims 8-20, please see the rejections above with respect to claims 1-7 which are commensurate in scope to claims 8-20, with claims 1-7 being 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667